Citation Nr: 0819844	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-43 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of lumbosacral spine with degenerative disc 
disease, L5-S1, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 and December 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran indicated in his appeal to the Board that the 
recently assigned 10 percent evaluation does not satisfy his 
appeal for a higher evaluation of his lumbosacral spine 
disability, and this issue thus remains open and is properly 
before the Board.

The Court has also indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the title page.


REMAND

Absent a waiver from the veteran, a remand is necessary when 
evidence is received by the Board that has not been 
considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, the 
Board notes that the veteran has submitted medical evidence 
in the form of a report of a lumbar spine MRI examination 
completed by a private provider in December 2007, and a 
February 2008 report of range of motion from the Atlanta 
Orthopedic & Arthroscopy Center, P.C., both of which were 
received after the agency of original jurisdiction's (AOJ's) 
most recent adjudication as reflected in the supplemental 
statement of the case (SSOC) issued in January 2008.  The 
veteran has not waived consideration of this evidence by the 
AOJ.  Normally, under these circumstances, the Board would 
solicit a waiver of AOJ consideration.  Here, however, the 
Board notes that the veteran has identified additional 
evidence that is not of record that must be considered in 
adjudicating this claim.  In correspondence received at the 
Board in March 2008, the veteran noted that he had been seen 
for a fee-based evaluation in February 2008.  Since the 
report of that examination was not considered by the AOJ in 
its January 2008 SSOC, the veteran requested that that 
evaluation be used in deciding this case.  In light of the 
foregoing, the Board will remand this case in order that the 
veteran is afforded the due process to which he is entitled.  

The Board also notes that the February 2008 report of range 
of motion from the Atlanta Orthopedic & Arthroscopy Center 
reported range of motion limitations in the veteran's spine 
that are dramatically different than those reported in a VA 
examination given in September 2007, less than four months 
earlier.  The Board also notes that the Atlanta Orthopedic 
report did not take into account the several regulatory 
provisions that must be taken into consideration when 
evaluating range of motion for VA evaluation purposes:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Since the dramatic difference in range of motion of 
the veteran's spine between the September 2007 and February 
2008 reports suggests that there may be a rapidly 
accelerating deterioration in the veteran's spine, and since 
the Atlanta Orthopedic report did not take into account the 
provisions of DeLuca, on remand, if the AOJ finds that the 
February 2008 fee-based examination report identified by the 
veteran does not provide an accurate assessment of the 
veteran's range of motion of the lumbosacral spine, the AOJ 
should afford the veteran with another examination of the 
spine.    

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his spine 
claim.  With any necessary authorization 
from the veteran, the AOJ should attempt 
to obtain and associate with the claims 
file any pertinent medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  The veteran should 
be specifically asked to submit any 
pertinent information or evidence that he 
may have in his possession.  

2.  The AOJ should ensure that the report 
of the February 2008 fee-based 
examination identified by the veteran in 
his March 2008 letter is associated with 
the record.  

3.  If the report of the February 2008 
fee-based examination does not, in the 
estimation of the AOJ, resolve the 
seeming disparity between the September 
2007 VA examination and the February 2008 
private report of range of motion of the 
veteran's spine, the AOJ should arrange 
for the veteran to undergo a VA spine 
examination by a physician with 
appropriate expertise to determine the 
current level of disability related to 
his spine, to specifically include a 
neurological examination.    

If that examination is to be provided by 
a private physician, that physician must 
be provided adequate guidance for the 
administration of that examination that 
takes into account the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.10, and 
DeLuca, supra.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue(s) on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



